IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                              September 25, 2008
                                No. 08-30081
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
DAVID FUSELIER

                                           Petitioner-Appellant

v.

FREDRICK MENIFEE; BUREAU OF PRISONS

                                           Respondents-Appellees


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 1:07-CV-1797


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      David Fuselier, federal prisoner # 11580-035, has appealed the district
court’s denial of his 28 U.S.C. § 2241 petition challenging the execution of the
sentence imposed for his April 2003, guilty plea convictions for conspiracy to
violate federal civil rights, interference with housing rights, and using fire or
explosives to commit a felony.      He argues that the Government waived
jurisdiction of its right to execute his sentence due to its excessive delay in
taking him into federal custody. He argues that after sentencing, he was taken


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-30081

to Calcasieu Correctional Center on April 15, 2003; he remained there until May
14, 2007, when he was transferred to a federal prison; he was not in federal
custody during this time; and he did not receive credit toward his federal
sentence for the time he served in Calcasieu Correctional Center.
      Because Fuselier is challenging the execution of his sentence, a § 2241
petition is proper. See Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001). “In
the context of a § 2241 petition, this court reviews the district court’s
determinations of law de novo and its findings of fact for clear error.” Royal v.
Tombone, 141 F.3d 596, 599 (5th Cir. 1998) (internal quotation marks omitted).
      Fuselier’s claim is not supported by the record. Fuselier was sentenced to
a total of 13 years and one month. In his objections to the magistrate judge’s
report, Fuselier argued that he was not in federal custody while he was at
Calcasieu Correctional Center and attached as exhibit A a document containing
a handwritten notation that Fuselier “arrived in BOP custody at USP Pollock on
05/14/2007.” Exhibit A apparently indicates the date on which Fuselier was
physically transferred to the federal prison in Pollock, Louisiana. Fuselier’s
exhibit B, which was also attached to his objections, shows that he was held in
continuous custody at Calcasieu Correctional Center from April 15, 2003, to
January 8, 2007, as the state charges were dismissed in lieu of federal
prosecution on April 15, 2003. It also shows that Fuselier’s projected release
date is March 5, 2014. This release date indicates that Fuselier was given credit
toward his federal sentence for the time he served in Calcasieu Correctional
Center. Therefore, the record shows that the Government did not delay the
execution of Fuselier’s federal sentence and, therefore, the Government did not
waive jurisdiction of its right to execute his sentence. The district court did not
err in determining that Fuselier was not entitled to federal habeas relief on this
ground.
      Fuselier has also filed a letter and attached a document from the United
States Marshals Service Prisoner Tracking System, which he argues supports

                                        2
                                  No. 08-30081

his claim. Because Fuselier presented this evidence for the first time on appeal,
we may not consider it. See Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n.26
(5th Cir. 1999). To the extent that Fuselier’s letter concerning the new evidence
may be construed as a motion to supplement the record on appeal, it is denied.
      AFFIRMED; MOTION DENIED.




                                        3